PER CURIAM.
Having considered appellant’s response to this Court’s order, dated November 1, 2001, the appeal is hereby dismissed. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99 (Fla.1974); United Water Florida, Inc. v. Florida Public Service Commission, 728 So.2d 1250 (Fla. 1st DCA 1999); Klein v. Klein, 551 So.2d 1235, 1235 (Fla. 3d DCA 1989). This dismissal is without prejudice to appellant’s right to file a timely notice of appeal once a final order has been entered. Appellant’s pending motion for extension of time is denied as moot.
PADOVANO, BROWNING and LEWIS, JJ„ concur.